Mb. Justice Wole
delivered the opinion of the court.
From the evidence the court below had a right to believe and did believe that the truck of the defendant w!as rounding a right hand corner when the automobile of the complainant tried to pass by in the same direction on the street into which the truck was turning. The court did not believe the statement of the complainant’s witnesses that the truck was going at an excessive rate of speed and that the behavior *723of the truck was the proximate cause of the collision that ensued. One of the principal arguments of the complainant and appellant is that the automobile of the complainant was struck in the middle and the rear and it is therefore clear that it was the truck of the defendant that did the damage. Nevertheless, it is easily possible for one automobile to protrude itself in front of another. In point of fact the chauffeur of the defendant made it clear that the automobile of the complainant came in contact with the forward bumper of the truck. That is our idea of the accident. The complainant’s chauffeur was trying' to pass at the same moment when the truck had arrived first.
The appellant assigns various errors, but they all go to the weighing of the evidence which we do not find to be erroneous.
The judgment should be affirmed.
Mr. Justice Texidor took no part in the decision of this case.